                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                            ATHENS DIVISION

JACQUELINE M. THOMAS,              *

       Plaintiff,                  *

vs.                                *       CASE NO. 3:18-cv-103 (CDL)

CLARKE COUNTY SCHOOL DISTRICT,     *

       Defendant.                  *


                               O R D E R

       Jacqueline Thomas alleges that her former employer, Clarke

County School District (“the School District”), discriminated

against her based on her age, race, and sex in violation of federal

law.    The School District filed a Motion for Summary Judgment with

an accompanying Statement of Material Facts pursuant to Local Rule

56.    Thomas did not bother to respond to either.   For the following

reasons, the School District’s Motion for Summary Judgment (ECF.

No. 16) is granted.

                       SUMMARY JUDGMENT STANDARD

       Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”      Fed. R. Civ.

P.     56(a).   In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary
judgment,   drawing   all   justifiable   inferences    in   the    opposing

party=s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.      Id. at 248.   A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.      Id.

                            FACTUAL BACKGROUND

     Because Thomas did not respond to the School District’s

statement of material facts, the School District’s fact statements

are deemed admitted pursuant to Local Rule 56.          Nevertheless, the

Court must still review the School District’s citations to the

record to determine whether a genuine fact dispute exists.              Mann

v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009).           Viewed

in the light most favorable to Thomas, the materials submitted by

the School District in support of its summary judgment motion

establish the following.

     In August 2016, the School District hired Thomas to be an

adaptive special education teacher at Cedar Shoals High School

based on the recommendation of DeAnne Varitek, the principal of

that school.     Thomas’s position required her to teach students

with significant cognitive disabilities in a separate classroom

from other students.        Thomas’s position also required her to

provide     instruction     in   accordance      with    the       students’

Individualized Education Programs, which allow teachers to adapt,


                                    2
modify, and differentiate educational standards based on each

student.      Thomas, a black woman who was fifty-eight years old in

2016, taught with a group of four white special education teachers.

One of these teachers, Jason Bales, was also the team leader for

the special education teachers. The chair of the special education

department was another white male named James Blose.           During the

2016-2017 school year, the School District’s teacher evaluation

system called for school administrators to observe first-year

teachers six times.      At Cedar Shoals High School, the principal,

Varitek, and vice principals Dr. Victoria Hunter and Dr. Aaron

Carter completed these observations.

     Varitek first observed Thomas in November 2016. During this

observation, Varitek documented several performance deficiencies.

These deficiencies included (1) teaching from an incomplete lesson

plan;   (2)    using   worksheets   from   a   teacher   workbook   despite

instruction to base the lesson on each individualized student; (3)

Thomas’s inability to identify individual learning needs; (4) a

lack of “activating strategies” to help make the content more

relevant for students; (5) the use of “very traditional methods,

despite individual learning needs and 1:1 technology that students

possess[ed]”; and (6) a failure to allow students to “summarize,

rephrase, or share personal experiences related to the content and

skill.”    Varitek Aff. ¶ 20, ECF No. 16-2.




                                     3
     As a result of these observed deficiencies, Varitek placed

Thomas on a professional development plan designed to help Thomas

improve her lesson plans and teaching skills.    Part of this plan

involved regular appointments with Blose, the chair of the special

education department.   Thomas also had to create specific lesson

plans and post them in a shared online folder each Sunday so that

Blose could review them and provide feedback.

     Vice Principal Hunter conducted Thomas’s second observation.

She noted that Thomas had only posted three of the required ten

lesson plans and that Thomas was showing a movie that seemed to be

disconnected from pertinent educational standards.

     Varitek conducted the third observation and noted that Thomas

was showing the same movie from the previously observed lesson and

that the movie was not related to Thomas’s lesson plan on the

conjugation of verbs.

     Hunter conducted the fourth observation in December 2016.

Her observations revealed continuing problems.    She specifically

documented issues related to lesson plans and communication with

parents.

     Vice Principal Carter conducted Thomas’s fifth observation

and noted a discrepancy between the lesson plan and the actual

instruction.   During this observation, Thomas discussed the net

worth of celebrities with students during a study skills class.




                                4
     Hunter completed Thomas’s sixth observation in March 2017;

she questioned Thomas’s use of a video clip about rape. She also

expressed concerns about the students’ ability to comprehend the

lesson and the reading level of the text that Thomas chose to use

for the lesson.

     In   January     2017,   between      Thomas’s    fourth    and    fifth

observations, Varitek informed Thomas that she was not going to

recommend a renewal of Thomas’s teaching contract for the 2017-2018

school year.     Then, in February 2017, Thomas complained to Hunter

about a racially hostile environment.            Thomas Dep. 65:11-24, ECF

No. 20.      Thomas also informed Hunter that during a meeting with

Bales, Thomas’s assigned mentor, and Blose, the chair of the

special   education    department,       Bales   had   engaged   in    sexual

harassment by “staring at [her] breasts.”              Thomas Dep. 75:2-8.

Thomas also reported the alleged sexual harassment to Varitek when

she informed Varitek that Blose would also stare at Thomas’s

breasts and say “Oooooh” when she got up from her seat, which

Thomas interpreted as a comment about her buttocks.              Thomas Dep.

103:14-104:15.     Thomas taught for the remainder of the 2016-2017

school year.      The School District did not renew her teaching

contract, and she brought this action in July 2018.              The School

District hired a twenty-six-year-old white male as a special

education teacher at Cedar Shoals High School following Thomas’s

departure.


                                     5
                             DISCUSSION

     Thomas asserts four claims under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and one claim

under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et

seq. (“ADEA”).   For the following reasons, the Court grants the

School District’s motion for summary judgment on all of Thomas’s

claims.

I.   The Title VII Claims

     Thomas brings four claims under Title VII.   First, she claims

that the School District discriminated against her based on her

race by placing her on a professional development plan.    Second,

she alleges that the School District fired her because of her race.

Third, she asserts that she faced a hostile work environment based

on her race and sex.   Fourth, she alleges that the School District

retaliated against her because she reported sexual harassment and

racial discrimination.   The Court considers each claim below.

     A.   The Disparate Treatment Claims

     For Thomas to survive summary judgment on her disparate

treatment claims, there must be enough evidence “to permit a

reasonable jury to rule in her favor.” Lewis v. City of Union City,

Ga, 918 F.3d 1213, 1217 (11th Cir. 2019) (en banc).   To make this

determination when there is no direct evidence of discrimination,

the Court evaluates the record using the framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Lewis,



                                 6
918 F.3d at 1217 (discussing McDonnell Douglas).                     Under this

framework, the plaintiff has the initial burden of establishing a

prima   facie   case,    which   creates      a   rebuttable     presumption   of

discriminatory intent.      Tex. Dep=t of Cmty. Affairs v. Burdine, 450

U.S. 248, 254 (1981).      The defendant may rebut that presumption by

articulating    a    legitimate    non-discriminatory          reason   for    its

action.   McDonnell Douglas, 411 U.S. at 802; Rojas v. Florida, 285

F.3d 1339, 1342 (11th Cir. 2002) (per curiam).                 If the defendant

meets this burden, the plaintiff must show that the proffered

reason is pretext for discrimination.             Burdine, 450 U.S. at 256.

           1.       The Disparate Discipline Claim

     To establish a prima facie case of discrimination in the

disparate discipline context, a plaintiff must show (1) that she

is a member of a protected class; (2) that she is qualified for

her job; (3) she was subjected to an adverse employment action;

and (4) that she was treated less favorably than similarly situated

employees outside her protected class.               Lewis, 918 F.3d at 1221.

Assuming that Thomas met the first three elements of the prima

facie case here, her claims fail because the record does not

indicate that that she was treated differently than similarly

situated employees outside her protected class.

     Thomas     claims    that    the       School    District     treated     her

differently than other similarly situated employees based on her

race because Varitek placed her on a professional development plan.


                                        7
Under this plan, Thomas had to meet with Varitek, the special

education department chair, and the special education team leader

more often than other teachers.         The professional development plan

also called for closer scrutiny of Thomas’s lesson plans than other

teachers’ lesson plans.

      To be “similarly situated,” a comparator must be “similarly

situated in all material respects” to the plaintiff.                 Lewis, 918

F.3d at 1218.     This means that the comparator “engaged in the same

basic conduct (or misconduct) as the plaintiff,” was “subject to

the same employment policy, guideline, or rule as the plaintiff,”

was   “under    the    jurisdiction    of    the   same    supervisor    as   the

plaintiff,” and shared “the plaintiff’s employment or disciplinary

history.”      Id. at 1227-28.

      The present record does not support the conclusion that any

of the white special education teachers were “similarly situated

in all material respects” to Thomas.               Lewis, 918 F.3d at 1218.

There is no evidence that Varitek observed the white special

education teachers and found deficiencies in their performances;

nor is there evidence that Varitek subjected any of the white

special education teachers to a professional development plan that

was somehow less stringent than Thomas’s plan.               Consequently, the

present   record      does   not   support   a   prima    facie   case   of   race




                                        8
discrimination based on the professional development plan, and the

Court grants summary judgment on this claim.1

     The Court also notes that even if Thomas could establish a

prima facie case, the School District articulated a legitimate

nondiscriminatory reason for subjecting Thomas to the professional

development plan.     Mayfield v. Patterson Pump Co., 101 F.3d 1371,

1375 (11th Cir. 1996) (explaining that an incompetent performance

is   a   legitimate    nondiscriminatory     reason   to   discharge   an

employee).      Incompetent teaching and the failure to comply with

educational standards are legitimate nondiscriminatory reasons to

subject an employee to a professional development plan and meetings

related to that plan.      Id.   With no evidence in the record that

the School District’s reasons for its actions were pretextual, the

School District is entitled to summary judgment even if Plaintiff

could establish a prima facie case.        Burdine, 450 U.S. at 256.

           2.     The Termination Claim

     Thomas also claims that the School District terminated her

because of her race.      To establish a prima facie case of race

discrimination based on a termination, a plaintiff must establish

(1) that she is a member of a protected class; (2) that she was

qualified for her job; (3) that she was subjected to an adverse


1
  Based on the Court’s review of Thomas’s Complaint, Thomas does not
appear to assert a sex discrimination claim based on the professional
development plan. Even if she did, her sex discrimination claim would
fail because she did not point to evidence that she was treated
differently than a similarly situated male employee.


                                   9
employment action; and (4) that she was replaced by someone outside

her protected class.       Hawkins v. Ceco Corp., 883 F.2d 977, 982

(11th Cir. 1989).

     The Court assumes that Thomas can establish a prima facie

case.   Thus, the School District must articulate a legitimate non-

discriminatory reason for terminating Thomas.          The School District

has done so.    Varitek placed Thomas on a professional development

plan after observing her teach in November 2016 because Thomas

exhibited several deficiencies.        As a result of this plan, Thomas

had to attend meetings with various school leaders and submit

specific    lesson   plans.   During     the   next   three   observations,

administrators noted deficiencies related to lesson plans and

Thomas’s teaching in general.        Because Thomas did not improve,

Varitek informed her that she was not going to recommend the

renewal of Thomas’s contract.       “Incompetence or failure to meet

reasonable     standards      of    efficiency”        are     “legitimate,

nondiscriminatory reasons” to fire an employee.               Mayfield, 101

F.3d at 1375.        Poor teaching and the failure to comply with

educational standards are clearly legitimate nondiscriminatory

reasons not to renew a teacher’s employment contract.           No evidence

exists in the present record to suggest that the School District’s

proffered    reasons    for   her   termination       were    pretext   for




                                    10
discrimination.        Thus, the School District is entitled to summary

judgment on Thomas’s termination claim.2

       B.     The Hostile Work Environment Claim

       In addition to her disparate treatment claims, Thomas asserts

that    the   School    District     subjected       her   to    a   hostile   work

environment based on her race and sex.                 To establish a hostile

work environment claim under Title VII, an employee must show (1)

that she belongs to a protected group; (2) that she has been

subject to unwelcome harassment; (3) that the harassment was based

on her race or sex; (4) that the harassment was “sufficiently

severe or pervasive to alter the terms and conditions of employment

and create a discriminatorily abusive working environment”; and

(5) there is a basis for holding the employer liable.                   Mendoza v.

Borden, Inc., 195 F.3d 1238, 1245 (11th Cir. 1999) (en banc).                   The

record contains no specific allegations or evidence regarding

Thomas’s      general       allegation    of   a   race-based        hostile   work

environment. Therefore, the School District is entitled to summary

judgment on Thomas’s race-based hostile work environment claim.

See, e.g., McCann v. Tillman, 526 F.3d 1370, 1378 (11th Cir. 2008)

(explaining     that    a    race-based    hostile    work      environment    claim

addresses acts like intimidation, ridicule, or insults based on

race).


2
  Thomas does not appear to assert that she was terminated because of
her sex. If she had, this claim would fail for the same reasons as her
race discrimination claim.


                                          11
     Thomas does allege a couple of specific instances of purported

sexual harassment.     She claims that Bales and Blose frequently

stared at her breasts and Blose on at least one occasion made the

noise, “Oooooh,” in reference to her buttocks when she got up from

her seat.    Thomas Dep. 75:2-8; 103:14-104:15.

     These allegations are simply not enough to support a finding

that the harassment was sufficiently severe or pervasive to alter

the terms and conditions of Thomas’s employment and create a

discriminatorily    abusive   working   environment   under   Eleventh

Circuit precedent.     Courts evaluate four factors to make this

determination: “(1) the frequency of the conduct; (2) the severity

of the conduct; (3) whether the conduct is physically threatening

or humiliating, or a mere offensive utterance; and (4) whether the

conduct     unreasonably   interferes   with   the    employee’s    job

performance.” Mendoza, 195 F.3d at 1246. In Mendoza, the Eleventh

Circuit considered whether the employee-plaintiff satisfied any of

these factors when she asserted that her supervisor “constantly”

followed her around and stared at her, twice looked at her groin

and made a sniffing motion, once rubbed his hip up against her

while touching her shoulder and smiling, and once said “I’m getting

fired up” to the plaintiff during a meeting.      Id. at 1242-43.   The

Eleventh Circuit determined that the plaintiff failed to show that

the conduct was physically threatening or humiliating, that it

unreasonably interfered with her job performance, or that it rose


                                  12
the level of severity required for a hostile work environment

claim.    Id. at 1248-49.    While the conduct may have been frequent,

it did not meet the other three objective component factors.                 Id.

     Comparing the factual allegations of Mendoza to Thomas’s

allegations, the Court finds that Thomas alleges boorish behavior

that is less severe than the behavior in Mendoza.                     Although

inappropriate, the alleged behavior, like the alleged behavior in

Mendoza, was not physically threatening, physically humiliating,

or severe. Id. Further, the record contains no evidence that the

behavior unreasonably interfered with Thomas’s job performance.

Cf. Hulsey v. Pride Restaurants, LLC, 367 F.3d 1238, 1248 (11th

Cir. 2004) (holding that a male assistant manager’s conduct did

interfere   with    a   female   employee’s   work    performance     when    he

followed her into the bathroom, repeatedly tried to touch her

breasts, placed his hands down her pants, and enlisted others’

assistance to hold her down while he tried to grope her).              Because

no evidence exists in the present record from which a reasonable

jury could conclude that Bales and Blose’s conduct was objectively

severe or pervasive enough to alter the terms and conditions of

Thomas’s employment, the School District is entitled to summary

judgment on Thomas’s hostile work environment claim.

     C.     The Retaliation Claim

     Thomas’s      final   claim   under   Title     VII   is   a   claim    for

retaliation.    As in the disparate treatment context, Thomas must


                                     13
first establish a prima facie case of retaliation.                She may do so

by showing (1) that she engaged in statutorily protected activity;

(2) that she suffered an adverse employment action; and (3) that

the adverse employment action is causally related to the protected

activity.    Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453, 1454

(11th Cir. 1998).        If a plaintiff establishes a prima facie case,

then the defendant may articulate a legitimate non-retaliatory

reason for the challenged action.               Trask v. Sec’y, Dep’t of

Veterans Affairs, 822 F.3d 1179, 1194 (11th Cir. 2016).               To defeat

summary judgment, the plaintiff must show a genuine fact dispute

on whether the defendant’s proffered reason is merely pretext for

retaliation.      Id.

      Thomas claims that she suffered two types of retaliation.

First, she claims that once she complained about sexual harassment

and racial discrimination, “she was summoned to the Principal’s

office routinely” and had to meet with Varitek or Blose and Bales

on a regular basis.         Compl. 5, ECF. No. 1.          Second, she claims

that Varitek decided not to renew her employment contract after

she   complained        about   the    sexual       harassment     and   racial

discrimination.     Id.

      Being summoned to frequent meetings with Varitek, Bales, and

Blose does not amount to an adverse employment action.                   As the

Supreme   Court    has    explained,   “a   plaintiff      must   show   that   a

reasonable   employee      would   have     found    the   challenged    action


                                       14
materially adverse, ‘which in this context means it well might

have “dissuaded a reasonable worker from making or supporting a

charge of discrimination.”’” Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 68 (2006) (quoting Rochon v. Gonzales, 438

F.3d 1211, 1219 (D.C. Cir. 2006)).   It is difficult to understand

how being summoned to one’s superior’s office based upon concerns

about one’s job performance would dissuade a reasonable person

from reporting discriminatory conduct.     But even if the meetings

would amount to a materially adverse action and there was a causal

connection,   the   School   District    proffered   a   legitimate

non-retaliatory reason: the frequent meetings were related to

Thomas’s initial deficiencies, her professional development plan,

and continuous performance deficiencies.     Varitek Aff. ¶¶ 20-37.

And the record contains no evidence that these reasons for the

meetings were pretextual. Accordingly, the Court grants the School

District’s motion for summary judgment on this retaliation claim.

     Thomas’s retaliation claim arising from Varitek’s decision

not to renew Thomas’s employment contract is even weaker.        The

record demonstrates that Varitek made this decision and informed

Thomas of her decision in January 2017.     Varitek Aff. ¶ 33.   The

record also shows that Thomas did not report the alleged sexual

harassment or racial discrimination until February 2017, after the

decision not to renew her contract had been made.    Because she did

not complain of alleged discrimination or harassment until after


                                15
Varitek informed her that Varitek was not going to recommend a

contract renewal, no reasonable jury could conclude that her

contract    non-renewal   was   causally   related   to   any   protected

activity.    Drago v. Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006).

Consequently, she cannot establish a prima facie case with regard

to her contract non-renewal retaliation claim and the School

District is entitled to summary judgment on this claim as well.

II.   The ADEA Claim

      Under the ADEA, it is unlawful for an employer to terminate

or otherwise discriminate against an employee because of the

employee's age.   29 U.S.C. § 623(a)(1).    “To assert an action under

the ADEA, an employee must establish that his age was the ‘but-

for’ cause of the adverse employment action.”        Liebman v. Metro.

Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015) (per curiam).

The McDonnell Douglas framework governs age-related discrimination

claims when they are based on circumstantial evidence.          See Sims

v. MVM, Inc. 704 F.3d 1327, 1332-33 (11th Cir. 2013) (explaining

that it is proper for courts to analyze ADEA claims based on

circumstantial evidence under the McDonnell Douglas framework even

though the standard for such claims is but-for causation under

Gross v. FBL Financial Services, Inc. 557 U.S. 167, 176 (2009)).3


3
  The Court notes that under Quigg v. Thomas County School District, 814
F.3d 1227, 1237-38 (11th Cir. 2016), McDonnell Douglas is not an
appropriate framework for analyzing mixed-motive claims. Here, Thomas
has not brought any mixed-motive claims, and so McDonnell Douglas remains
appropriate for the analysis in this case.


                                   16
To establish a prima facie case in this context, a plaintiff may

show (1) she was between the age of forty and seventy; (2) she

experienced an adverse employment action; (3) a substantially

younger person filled her previous position; and (4) she was

qualified to do the job from which she was discharged.             Liebman,

800 F.3d at 1298.      As previously explained, even assuming that

Thomas   established   a   prima   facie    case,   the   School   District

articulated legitimate nondiscriminatory reasons for not renewing

Thomas’s teaching contract, and there has been no evidence that

these reasons were pretextual.     Thomas’s age discrimination claim,

like all of her other claims, fails as a matter of law.

                              CONCLUSION

     For the foregoing reasons, the School District’s Motion for

Summary Judgment (ECF. No. 16) is granted.

     IT IS SO ORDERED, this 22nd day of August, 2019.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         CHIEF U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




                                    17
